Mr. Justice McDonald delivered the opinion of the court. 2. Limitation of actions, § 74* — when question whether amended declaration sets up new cause of action is presented as one of law. Where, in an action by an employee against his employer for personal injuries, the defendant pleads the Two-Year Statute of Limitations by way of defense to an amended declaration, and plaintiff files a general replication setting up new matter in avoidance thereof, and it is conceded that the injury in question occurred more than four years prior to the filing of the amended declaration, defendant’s motion for a directed verdict presents to the court as a matter of law the question whether or not the ainended declaration sets up a new cause of action.